PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.
SHAHZAD MATHUR, a/k/a Shazad               No. 11-6747
Mathur, a/k/a Shahzu Mathur,
a/k/a Shah Mathur, a/k/a Shane,
              Defendant-Appellant.
                                      
        Appeal from the United States District Court
 for the Eastern District of North Carolina, at Wilmington.
             Terrence W. Boyle, District Judge.
         (7:07-cr-00092-BO-1; 7:11-cv-00067-BO)

                 Argued: January 26, 2012

                  Decided: July 11, 2012

 Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the
opinion, in which Judge Wynn and Judge Diaz joined. Judge
Niemeyer also wrote a separate opinion in support of the
judgment.


                        COUNSEL

ARGUED: Kirsten Elena Small, NEXSEN PRUET, LLC,
Greenville, South Carolina, for Appellant. Kristine L. Fritz,
2                  UNITED STATES v. MATHUR
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee. ON BRIEF: James D. Galyean,
NEXSEN PRUET, LLC, Greenville, South Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jenni-
fer P. May-Parker, Assistant United States Attorney, Seth M.
Wood, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


                          OPINION

NIEMEYER, Circuit Judge:

   The issue presented in this appeal is whether the right rec-
ognized in Padilla v. Kentucky, 130 S. Ct. 1473, 1486 (2010),
which held that the Sixth Amendment right to counsel
requires defense lawyers to inform their clients whether a plea
agreement carries a risk of deportation, is a new right that has
been made retroactively applicable to cases on collateral
review so as to enable Shahzad Mathur to file a timely motion
under 28 U.S.C. § 2255 to vacate his guilty plea for drug traf-
ficking. See 28 U.S.C. § 2255(f)(3).

   When Mathur, an alien residing in the United States,
pleaded guilty in 2007 to conspiracy to distribute more than
five kilograms of cocaine and, in 2008, received a sentence of
20 years’ imprisonment, his lawyer failed to advise him of the
immigration-related consequences of his plea, such as possi-
ble deportation, telling him "not to worry" about such conse-
quences. After pleading guilty, however, the Department of
Homeland Security initiated deportation proceedings against
Mathur, based on his plea.

   Almost three years after his conviction, on March 31, 2010,
the Supreme Court handed down Padilla, and relying on that
decision, Mathur filed a § 2255 motion on March 23, 2011,
                   UNITED STATES v. MATHUR                     3
seeking to vacate his plea. He contends that his motion is
timely under § 2255(f)(3), as it was filed within one year from
the date of the Padilla decision and Padilla recognized a new
right that is retroactively applicable to cases on collateral
review. See 28 U.S.C. § 2255(f)(3).

  The district court denied Mathur’s motion, finding it
untimely. It concluded that, under the principles announced in
Teague v. Lane, 489 U.S. 288 (1989) (plurality opinion),
Padilla is not to be applied retroactively to cases on collateral
review.

   We affirm, holding, as did the district court, that Mathur’s
§ 2255 motion is barred by the one-year statute of limitations
in § 2255(f). Mathur did not file his motion within one year
after his judgment of conviction became final, as required by
§ 2255(f)(1), and he did not satisfy the requirement of
§ 2255(f)(3) that he file his motion within one year after the
Supreme Court recognized a new right that had been made
retroactively applicable to cases on collateral review. More
particularly, we conclude that Padilla was not a "watershed
rule[ ] implicating fundamental fairness," United States v.
Sanders, 247 F.3d 139, 148 (4th Cir. 2001), such that it serves
to enhance the "accuracy of the factfinding process," Whorton
v. Bockting, 549 U.S. 406, 419 (2007).

                                I

   Mathur filed his § 2255 motion to set aside his guilty plea
some three years after his judgment of conviction became
final. Accordingly, the motion would typically be barred by
the one-year statute of limitations in § 2255(f)(1). Mathur
contends, however, that because he is relying on Padilla and
Padilla recognized a new right, the period runs from March
31, 2010, when Padilla was decided, thus making his motion
filed on March 23, 2011, timely under § 2255(f)(3).

   Subsection 2255(f)(3) provides that the one-year statute of
limitations for filing a § 2255 motion runs from
4                  UNITED STATES v. MATHUR
    the date on which the right asserted was initially rec-
    ognized by the Supreme Court, if that right has been
    newly recognized by the Supreme Court and made
    retroactively applicable to cases on collateral
    review[.]

28 U.S.C. § 2255(f)(3); see also Dodd v. United States, 545
U.S. 353, 357-58 (2005) (holding that the § 2255(f)(3) limita-
tion period runs from the date on which the Supreme Court
recognizes the new right, not the date on which the new right
was "made retroactive[ ]"). Thus, to obtain the benefit of the
limitations period stated in § 2255(f)(3), Mathur must show:
(1) that the Supreme Court recognized a new right; (2) that
the right "has been . . . made retroactively applicable to cases
on collateral review"; and (3) that he filed his motion within
one year of the date on which the Supreme Court recognized
the right.

   Mathur clearly satisfies the third requirement inasmuch as
Padilla was decided on March 31, 2010, and Mathur filed his
§ 2255 motion within one year—on March 23, 2011.

   As to the first requirement—whether Padilla recognized a
new right—there is a circuit split. The Third Circuit has con-
cluded that Padilla did not announce a new rule. See United
States v. Orocio, 645 F.3d 630, 640-41 (3d Cir. 2011). But the
Seventh and Tenth Circuits have concluded that it did. See
Chaidez v. United States, 655 F.3d 684, 692 (7th Cir. 2011);
United States v. Chang Hong, 671 F.3d 1147, 1151 (10th Cir.
2011).

   Prior to Padilla, it was widely believed that the right to
effective assistance of counsel in connection with plea bar-
gaining, as recognized in Strickland v. Washington, 466 U.S.
668, 687 (1984) (announcing a two-part test for effective
assistance claims), and Hill v. Lockhart, 474 U.S. 52, 57
(1985) (applying Strickland to the plea bargaining process),
extended only to counsel’s advice about the "direct" conse-
                    UNITED STATES v. MATHUR                     5
quences of the plea, i.e., the probable sentence that would be
imposed upon conviction, not the "collateral" consequences,
i.e., separate proceedings that might be affected by the con-
viction. See Gabriel J. Chin & Richard W. Holmes, Jr., Effec-
tive Assistance of Counsel and the Consequences of Guilty
Pleas, 87 Cornell L. Rev. 697, 699 (2002) ("[E]leven federal
circuits, more than thirty states, and the District of Columbia
have held that lawyers need not explain collateral conse-
quences"). In Padilla, however, the Supreme Court deter-
mined that deportation proceedings resulting from a criminal
conviction bear such a "close connection to the criminal pro-
cess" that they are "uniquely difficult to classify as either a
direct or a collateral consequence." 130 S. Ct. at 1482.
Accordingly, the Court held that the Sixth Amendment
requires defense counsel to "inform her client whether his
plea carries a risk of deportation." Id. at 1486.

   In view of this background, Mathur claims that the right to
be advised of the deportation-related consequences of plead-
ing guilty was "newly recognized by the Supreme Court" in
Padilla, therefore satisfying the first requirement of
§ 2255(f)(3). And the government agrees. Accordingly, we
will assume, without deciding, that Padilla did recognize a
new right, as § 2255(f)(3) requires.

  The disputed issue in this case centers around the second
requirement of § 2255(f)(3), whether the new right "has been
made retroactively applicable to cases on collateral review."

   The parties focus their arguments on whether Padilla, as a
new rule, should be retroactively applied pursuant to the
Teague analysis. As the Teague Court pointed out, new rules
of constitutional law are generally "not . . . applicable to those
cases which have become final before the new rules are
announced." Teague, 489 U.S. at 310. The strong presumption
against retroactive application of new rules of constitutional
law is necessary to protect "the principle of finality which is
essential to the operation of our criminal justice system," and
6                   UNITED STATES v. MATHUR
it is also vital to minimize the intrusion that results when state
courts "faithfully apply existing constitutional law only to
have a federal court discover, during a [habeas] proceeding,
new constitutional commands." Id. at 309-10 (alteration in
original) (internal quotation marks omitted).

   Teague did, however, recognize two exceptions to the gen-
eral principle. First, "a new rule should be applied retroac-
tively if it places certain kinds of primary, private individual
conduct beyond the power of the criminal law-making author-
ity to proscribe." 489 U.S. at 311 (internal quotation marks
omitted). This exception, however, is not relevant here, as
Mathur does not suggest that it applies to Padilla.

    Second, a new procedural rule should apply retroactively if
it is "implicit in the concept of ordered liberty" and if, without
the procedure, "the likelihood of an accurate conviction is
seriously diminished." Id. at 311, 313 (internal quotation
marks omitted). This exception is "extremely narrow,"
Schriro v. Summerlin, 542 U.S. 348, 352 (2004), as it is
reserved only for "watershed rules implicating fundamental
fairness," Sanders, 247 F.3d at 148. Mathur argues nonethe-
less that it applies to Padilla. We disagree.

   Since Teague, the Supreme Court has reviewed numerous
claims that new rights fall within this exception, and it has
rejected every single one of them. See Whorton, 549 U.S. at
418 (collecting cases). The only case that the Court has ever
suggested might qualify for retroactive application under the
second Teague exception is Gideon v. Wainwright, 372 U.S.
335 (1963), which incorporated the Sixth Amendment right to
counsel against the states and held that the right is violated
when states fail to appoint defense counsel for defendants
who cannot afford representation. See Beard v. Banks, 542
U.S. 406, 417 (2004) ("In providing guidance as to what
might fall within this exception, we have repeatedly referred
to the rule of Gideon [ ] (right to counsel), and only to this
rule"). The reason Gideon would be given retroactive applica-
                   UNITED STATES v. MATHUR                     7
tion under Teague is that "[w]hen a defendant who wishes to
be represented by counsel is denied representation, . . . the
risk of an unreliable verdict is intolerably high." Whorton, 549
U.S. at 419. By comparison, most other new rights—even the
Supreme Court’s transformation of the Confrontation Clause
jurisprudence in Crawford v. Washington, 541 U.S. 36 (2004)
—are "much more limited in scope" and have a "far less
direct and profound" relationship with the "accuracy of the
factfinding process." Whorton, 549 U.S. at 419.

   To be sure, Padilla is important and especially significant
for many individuals, such as Mathur, whose attorneys fail to
warn them that pleading guilty might lead to their deportation.
But the second Teague exception requires more of a proce-
dural right. It cannot just be an important or even a "funda-
mental" right; it must be an important right in the specific
service of enhancing the "accuracy of the factfinding pro-
cess." Whorton, 549 U.S. at 419. Yet, the right recognized in
Padilla has little, if anything, to do with accuracy in the fact-
finding process. Padilla violations take place only when a
defendant has acknowledged guilt and submitted himself to be
sentenced accordingly. When such a defendant is surprised at
a later date by the initiation of deportation proceedings that
were not forecast by defense counsel, the injustice, while real,
nevertheless does not cast doubt on the verity of the defen-
dant’s admission of guilt or the propriety of the sentence
imposed pursuant to the plea agreement. See United States v.
Broce, 488 U.S. 563, 569 (1989) ("A plea of guilty and the
ensuing conviction comprehend all of the factual and legal
elements necessary to sustain a binding, final judgment of
guilt and a lawful sentence"). Thus, the impact of a Padilla
violation is different in kind and substantially less in degree
than the impact of a Gideon violation.

   Moreover, Mathur has been unable to direct us to a case
that has found that Padilla is a new rule that should be retro-
actively applied to cases on collateral review, and we have
found none. The cases decided under Padilla to date have
8                     UNITED STATES v. MATHUR
held either that Padilla did not recognize a new right or that
Padilla did recognize a new right but the right was not retro-
actively applicable to cases on collateral review. The Third
Circuit’s decision in Orocio, 645 F.3d at 641, represents the
class of cases concluding that Padilla did not recognize a new
right.1 The other federal cases that have considered the matter
have concluded that Padilla recognized a new right but that
the right was not retroactively applicable to cases on collateral
review. See, e.g., United States v. Martinez, ___ F. Supp. 2d
___, 2012 WL 220244, at *1-*2 (D. Mass. 2012) (collecting
circuit and district court authority and noting the "developing
consensus of federal courts in holding that Padilla announced
a new rule of constitutional law and thus, under Teague, does
not apply retroactively").2

  We therefore conclude that, insofar as Padilla recognized
a new right, the right cannot be applied retroactively to cases
   1
     See also Jiminez v. Holder, No. 10–cv–1528–JAH (NLS), 2011 WL
3667628, at *4 (S.D. Cal. Aug. 19, 2011); United States v. Hurtado-Villa,
Nos. CV–10–01814–FJM (MHB), CR–08–01249–PHX–FJM, 2011 WL
4852284, at *5 (D. Ariz. Aug. 12, 2011); United States v. Reid, No.
1:97–CR–94, 2011 WL 3417235, at *3 (S.D. Ohio Aug. 4, 2011); Song
v. United States, Nos. CV 09–5184 DOC, CR 98–0806 CM, 2011 WL
2940316, at *2 (C.D. Cal. July 15, 2011); United States v. Dass, No.
05–140(3) (JRT/FLN), 2011 WL 2746181, at *5 (D. Minn. July 14, 2011);
Amer v. United States, No. 1:06CR118–GHD, 2011 WL 2160553, at *3
(N.D. Miss. May 31, 2011); Zapata-Banda v. United States, Nos.
B:10–256, B:09–PO–2487, 2011 WL 1113586, at *4 (S.D. Tex. Mar. 7,
2011); Marroquin v. United States, No. M-10-156, 2011 WL 488985, at
*7 (S.D. Tex. Feb. 4, 2011); United States v. Zhong Lin, No.
3:07–CR–44–H, 2011 WL 197206, at *2 (W.D. Ky. Jan. 20, 2011); Luna
v. United States, No. 10CV1659 JLS (POR), 2010 WL 4868062, at *4
(S.D. Cal. Nov. 23, 2010); United States v. Hubenig, No. 6:03-mj-040,
2010 WL 2650625, at *8 (E.D. Cal. July 1, 2010).
   2
     But cf. Santos-Sanchez v. United States, No. 5:06–cv–153, 2011 WL
3793691 (S.D. Tex. Aug. 24, 2011), which suggested that Padilla is "sui
generis" because, according to the court, it is retroactively applicable on
collateral review even though it is neither an old rule (and thus routinely
applicable on collateral review) nor a new rule falling within a Teague
exception. Id. at *10 & n.99.
                   UNITED STATES v. MATHUR                    9
on collateral review under the principles of Teague. And if
Padilla did not recognize a new right, the essential condition
of § 2255(f)(3) that a new right be recognized to trigger the
one-year limitations period is not satisfied.

                               II

  Unable to direct us to a prior case that has found that
Padilla created a new right that is retroactively applicable to
cases on collateral review, Mathur argues that Padilla itself
can be read to hold that its new right should be retroactively
applied, even though it never said it was doing so, nor did it
conduct any Teague analysis as would be necessary to do so.

   In Padilla, the sole question presented was "whether, as a
matter of federal law, Padilla’s counsel had an obligation to
advise him that the offense to which he was pleading guilty
would result in his removal from this country." 130 S. Ct. at
1478. Nowhere does the opinion make a single reference to
Teague and its progeny, nor to the principles annunciated in
those decisions. Section 2255(f)(3) does not authorize us to
read between the lines of a prior opinion to discern whether
that opinion, by implication, made a new rule retroactively
applicable on collateral review. The only way to make a new
rule retroactive "is through a holding," not through dictum,
Tyler v. Cain, 533 U.S. 656, 663-64 (2001) (emphasis added),
and Padilla made no such holding.

   Even the Padilla dicta that Mathur relies on does not sup-
port the conclusion that he wishes us to draw. He emphasizes
several paragraphs in Padilla in which the Court responded to
concerns raised by the Solicitor General and others that the
rule ultimately embraced by the Court might threaten the "fi-
nality of convictions obtained through guilty pleas" by
encouraging challenges to those pleas. Padilla, 130 S. Ct. at
1484. The Court attempted to assuage those fears by under-
scoring how difficult it is to prevail on a Strickland claim and
by pointing out that far fewer defendants would be willing to
10                  UNITED STATES v. MATHUR
risk disturbing a plea bargain than an unfavorable trial out-
come. See id. at 1485-86. This discussion, however, does not
help Mathur, because the Solicitor General’s concern would
extend, not only to pre-Padilla pleas (for which retroactivity
would be a real issue) but also to post-Padilla pleas (for
which retroactivity is a non-issue). This is so because, after
Padilla, if defense attorneys were to fail to advise their clients
of the clear immigration-related consequences of pleading
guilty, the resulting plea would be vulnerable to challenge,
and, therefore, the "finality of [the] conviction[ ] obtained
through [that] guilty plea[ ]" would be challengeable. Id. at
1484.

   The only passage in Padilla that specifically emphasizes
the finality of past convictions and thus potentially alludes to
retroactivity is the following:

     It seems unlikely that our decision today will have a
     significant effect on those convictions already
     obtained as the result of plea bargains. For at least
     the past 15 years, professional norms have generally
     imposed an obligation on counsel to provide advice
     on the deportation consequences of a client’s plea.
     We should, therefore, presume that counsel satisfied
     their obligation to render competent advice at the
     time their clients considered pleading guilty.

Padilla, 130 S. Ct. at 1485 (citation omitted). But this discus-
sion fails to bolster Mathur’s position, because he overlooks
two explanations for the passage which are more plausible
than the one he proposes. First, the passage can be read as
referring to a potential retroactive application on direct
appeal, not collateral review. Under Teague, new rules are
generally not retroactively applicable on collateral review
(except in "extremely narrow" circumstances), see Schriro,
542 U.S. at 352, but they are always fully retroactive on direct
appeal, see Davis v. United States, 131 S. Ct. 2419, 2430
(2011). Thus, in referring generically to concerns about dis-
                   UNITED STATES v. MATHUR                   11
turbing "convictions already obtained as the result of plea bar-
gains," 130 S. Ct. at 1485, the Court might have envisioned
the possibility of defendants raising Padilla on direct appeal.
If so, the entire discussion would be irrelevant to whether
Padilla is a new rule that is retroactively applicable "on col-
lateral review." See 28 U.S.C. § 2255(f)(3).

   The second possible explanation for Padilla’s reflections
on unsettling "convictions already obtained" is the fact that
while new rules generally do not apply on collateral review,
old rules do. See Whorton, 549 U.S. at 416. The Court may
have anticipated that Padilla could be found to apply on col-
lateral review, not as a new rule falling within a Teague
exception, but rather as an old rule that was not covered by
Teague in the first place. This chain of reasoning might help
Mathur if, like many other defendants who have invoked
Padilla in the courts since it was issued, he had been able to
file his petition within one year of his conviction, as required
by § 2255(f)(1). But because Mathur’s entire position relies
on the deferred statute of limitations contained in
§ 2255(f)(3), he must reject that inference and attempt to
show that Padilla’s holding constitutes a new rule, i.e., a
"newly recognized" right, as required by § 2255(f)(3).

   Thus, we reject Mathur’s contention that Padilla itself held
that the right it recognized was retroactively applicable to
cases on collateral review or that it even contemplated the
retroactive application of its holding.

                              III

   At bottom, because Mathur is unable to satisfy the require-
ments of 28 U.S.C. § 2255(f)(3) to make his § 2255 motion
timely, his motion to set aside his plea is untimely. Accord-
ingly, we affirm the judgment of the district court.

                                                   AFFIRMED
12                 UNITED STATES v. MATHUR
NIEMEYER, Circuit Judge, writing separately in support of
the judgment:

   While the reasons we give for the judgment are fully suffi-
cient, I do note also that the very language of § 2255(f)(3)
may have required Mathur to show that at the time he filed his
§ 2255 motion, some prior court had held that Padilla recog-
nized a new rule that was retroactively applicable to cases on
collateral review. Although the issue was not raised by the
parties but rather by us during oral argument, it would appear
that the statute does not direct us, in resolving a § 2255
motion, to determine whether a new right is retroactive or
should be made retroactive; rather, it seems to direct us to
determine whether the right has been made retroactive. See 28
U.S.C. § 2255(f)(3) (requiring a finding that the new right
"has been . . . made retroactively applicable to cases on collat-
eral review" (emphasis added)). This language would thus
seem to require that we determine whether a prior court has
held that the new right recognized in Padilla is to be applied
retroactively to cases on collateral review.

   In construing a different section of the Antiterrorism and
Effective Death Penalty Act, the Supreme Court has held that
language similar to that used in § 2255(f)(3) requires a prior
court to have found the new rule retroactive. See Tyler, 533
U.S. at 667. In Tyler, the Court confronted the question of
whether the rule announced in Cage v. Louisiana, 498 U.S. 39
(1990) (per curiam), had been "made retroactive to cases on
collateral review by the Supreme Court" within the meaning
of 28 U.S.C. § 2244(b)(2)(A). Addressing what the word
"made" meant in the phrase "made retroactive," the Court
rejected the contention that a court could satisfy the statutory
language by making a rule retroactive in the case before it.
The Court explained:

     Tyler suggests that, if Cage has not been made retro-
     active to cases on collateral review, we should make
     it retroactive today. We disagree. Because Tyler’s
                       UNITED STATES v. MATHUR                           13
     habeas application was his second, the District Court
     was required to dismiss it unless Tyler showed that
     this court already had made Cage retroactive.

                                    ***

     We cannot decide today whether Cage is retroactive
     to cases on collateral review, because that decision
     would not help Tyler in this case. Any statement on
     Cage’s retroactivity would be dictum[.]

Tyler, 533 U.S. at 667-68 (emphasis added).

   The Tyler Court also held that the word "made" in the
phrase "made retroactive" does not allow a court, by simply
expressing a principle or by stating dictum about retroactivity,
to make a rule retroactive. 533 U.S. at 662-63 & n.4. It said,
"Based on the plain meaning of the text read as a whole, we
conclude that ‘made’ means ‘held.’" Id. (emphasis added).*

   Of course, I recognize, as did the Supreme Court in Dodd,
that such a construction of the language of § 2255(f)(3) would
leave little room for the filing of § 2255 motions beyond the
one-year limitations period provided in § 2255(f)(1), since a

   *While the language of § 2244(b)(2)(A), at issue in Tyler, is similar to
that in § 2255(f)(3), it differs in one respect. Under § 2244(b)(2)(A), the
inquiry turns on whether a successive habeas application relies upon a new
rule of constitutional law, "made retroactive to cases on collateral review
by the Supreme Court." While § 2255(f)(3) similarly depends on whether
the new right "has been . . . made retroactively applicable to cases on col-
lateral review," unlike § 2244(b)(2)(A), the right need not have been made
retroactive "by the Supreme Court." For this reason, we recently held that
"§ 2255(f)(3) does not require that the initial retroactivity question be
decided in the affirmative only by the Supreme Court." United States v.
Thomas, 627 F.3d 534, 536 (4th Cir. 2010). Although we then proceeded,
in Thomas, to resolve the retroactivity of the new rule at issue, see id. at
537-38, we never considered whether the phrase "made retroactively
applicable" requires that a prior court (including but not limited to the
Supreme Court) must have already made the rule retroactive.
14                  UNITED STATES v. MATHUR
court may not have made a new right retroactive within the
one year after the Supreme Court recognized the right, as
required by § 2255(f)(3). See Dodd, 545 U.S. at 359. But if
§ 2255(f)(3) is to be read in the same manner as Tyler read
§ 2244(b)(2)(A), then this consequence would merely reflect
the policy decision inherent in the statute. As the Dodd Court
observed, "We must presume that the legislature says in a
statute what it means and means in a statute what it says
there." Id. at 357 (internal quotation marks and alteration
omitted). Explaining the narrow authority granted by
§ 2255(f)(3), the Court stated:

     Dodd points out that this Court rarely decides that a
     new rule is retroactively applicable within one year
     of initially recognizing that right. Thus, because of
     the interplay between [§§ 2255(h)(2) and
     2255(f)(3)], an applicant who files a second or suc-
     cessive motion seeking to take advantage of a new
     rule of constitutional law will be time barred except
     in the rare case in which this Court announces a new
     rule of constitutional law and makes it retroactive
     within one year.

     Although we recognize the potential for harsh results
     in some cases, we are not free to rewrite the statute
     that Congress has enacted. . . . It is for Congress, not
     this Court, to amend the statute if it believes that the
     interplay of ¶¶ [(h)](2) and [(f)](3) of § 2255 unduly
     restricts federal prisoners’ ability to file second or
     successive motions.

Id. at 359-60 (emphasis added).

   The consequence recognized by Dodd is indeed presented
in the case before us, as no court has held that Padilla recog-
nized a new right that is retroactively applicable to cases on
collateral review within the year after Padilla recognized the
right. Thus, even if Mathur could show that this court ought
                  UNITED STATES v. MATHUR                15
to apply Teague so as to make Padilla retroactive, it is not
clear that § 2255(f)(3) would allow us to do so.